TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00778-CV


Vic A. Gardner, Appellant

v.

Greg Abbott, Attorney General of Texas; The State of Texas; and Glenn Elliott,
Individually, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-09-003804, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Vic A. Gardner has filed a motion to dismiss his appeal, informing this
Court that he no longer wishes to pursue his appeal against appellees Greg Abbott, Attorney General
of Texas; The State of Texas; and Glenn Elliott, Individually.  We grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(1).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed on Appellant's Motion
Filed:   January 20, 2011